Citation Nr: 1333277	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-30 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected cervical spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1975 to May 1992 and from February 2003 to March 2004, and also served in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Des Moines, Iowa RO.  In May 2011, the Board remanded this case to the RO for additional development.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that he has sleep apnea which is either related directly to his service, or alternatively, is secondary to his service-connected cervical spine disability.  Pursuant to the May 2011 Board remand, the RO arranged for a May 2012 VA examination to secure a medical nexus opinion.  The examiner opined that, "to specifically state whether his sleep apnea and restless sleep patterns were permanently aggravated by military service or his cervical spine condition would be impossible to state, because it is not possible to separate all of these out and delineate each one, and the reason would be his having so many intertwining medical comorbidities."  

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) held, in essence, that for an opinion indicating that a nexus opinion is not possible to be adequate, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  The examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or the examiner does not have the needed knowledge or training.  Jones, 23 Vet. App. at 382.  

Here, as the May 2012 VA examiner did not explain why the more likely factor responsible for causing/aggravating the Veteran's sleep apnea could not be determined, the opinion is inadequate for rating purposes.  Consequently, this matter must again be remanded for an addendum/clarifying opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination/secure an opinion, it must provide one that is adequate).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the record to be returned to the May 2012 VA examining physician for review and an addendum medical opinion, clarifying the opinion previously provided by responding to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was incurred in, or was aggravated (increased in severity) due to, his service, or was caused or aggravated by his service-connected cervical spine disability.  

(b)  If the opinion of the physician is that the sleep apnea was not incurred in/caused by service or caused by the service-connected cervical spine disability, but was aggravated by the cervical spine disability, the physician should specify, to the extent possible, the degree of sleep apnea that resulted from such aggravation (i.e., identify the baseline level of severity of the sleep apnea before the aggravation occurred, and the level of severity of the sleep apnea after aggravation was completed).  
The physician should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  If after consideration of all pertinent factors it remains the physician's conclusion that the opinion sought cannot be provided without resort to mere speculation, it must be stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge, or by a deficiency in the record, or the physician lacks the requisite knowledge or training.

If the May 2012 VA examiner is unavailable or is unable to offer the addendum opinion sought, the record should be forwarded to another physician for review and the medical nexus opinion sought.  

2.  The RO should then review the record, ensure that all development sought in this remand was completed and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

